                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


    Cheryl Ackerman,                                  Civ. No. 18-11860 (1CM)

                   Plaintiff,                             Also filed under
                                                          Civ. No. 19-4908
                         V.


    David Wolff, Esq.

                  Defendant.
                                                              OPINION




        The plaintiff, Cheryl Ackerman, has brought a series of actions and
appeals from orders of the Bankruptcy Court in Case No. 177032.1 Because of
repetitive filings seeking the same relief, the bankruptcy court entered an order
limiting the filing of new motions. Following denials of bankruptcy appeals, Ms.
Ackerman filed this action, a civil complaint against the trustee in bankruptcy,
David Wolff, asserting many of the same matters that were the subject of her
bankruptcy appeals. By order and opinion dated March 6, 2019, I dismissed
the complaint in this matter (a) because the plaintiff, despite the grant of
extensions, had not served the complaint, and (b) on screening pursuant to the
infonnapauperis statute, 28 U.S.C.     § 19 15(e), because the complaint did not
state an intelligible federal-law cause of action. Ms. Ackerman filed what I
interpreted as a motion for reconsideration, which I denied by order filed on
March 29, 2019. (DE 19) The clerk closed the file, as directed.
        Now, Ms. Ackerman has filed another submission (DE 20), which is
difficult to interpret. It refers to an “emergency appeal” seeking to “reopen the


1     See Ackerman i’. Wo{ff Civ. No. 18-8045; Ackerman v. Wolff Civ. No. 18-9 139;
Ackerman R Wolff Civ. No. 18-11860 (this action); Ackerman u. Wolff Civ. No. 19-
4908. See also Ackerman v. Archer & Greiner, Civ. No. 17-740; Ackerman a NJ Bd. Of
Med. Examiners, Civ. No. 14-4029. The last-cited case is unrelated to the bankruptcy.
                                          1
BANKRUPTCY Matter” and states that there is “New information for Judge.” It
cites [Bankruptcy, presumablyj Rule 8010. The clerk filed it in this action (one
of many flied by Ms. Ackerman) as a motion.
      This pleading, like prior ones, asserts a disjointed series of grievances,
many of them nearly unintelligible. Some relate to the Archer Greiner firm,
which for a time represented her in proceedings regarding her medical license
in 2014. Some relate to patient files in her home, which was sold in
foreclosure. Some relate to Ms. Ackerman’s cardiac health. There are
generalized allegations that the bankruptcy proceedings were corrupt or
otherwise inappropriate. Ms. Ackerman cites her medical credentials. All of
these allegations, however, are quite familiar from earlier filings in this and
other cases filed by this plaintiff.
      Attached to Ms. Ackerman’s filing is a copy of a stipulation and consent
order filed in bankruptcy court, dated November 18, 2018. In it, the trustee
agrees to reserve as a homestead exemption some $24,000 as a distribution to
Ms. Ackerman from the foreclosure sale of her home, despite her having failed
to make any application for such relief. In return, Ms. Ackerman agrees to
refrain from filing further motions, appeals, adversary proceedings or
complaints.
      To the extent this may be intended as a (second) motion for
reconsideration, it is denied. there is no argument in this motion that was not
or could not have been brought in the earlier proceedings. There is no basis to
grant reconsideration. See D.N.J. Loc. Civ. 1?. 7.1(i); North River Ins. Co. v.
CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995).
      To the extent this may be intended as a motion to reopen the bankruptcy
case based on new evidence, it is denied. No such evidence is specified, and at
any rate such a motion should be presented to the bankruptcy court in the
first instance. See Fed. I?. Bankr. P. 5010.
      Another possibility is that Ms. Ackerman may be responding to the
Court’s orders in her most recent bankruptcy appeal, Civ. No. 19-4908. I
denied that appeal for failure to comply with the most minimal procedural
                                          2
standards, such as specifying the order being appealed and designating the
record. My order gave Ms. Ackerman 14 days to remedy those defects. (19-4908
DE 3) Instead, she moved for reconsideration, which was denied by order dated
March 26, 2019. (19-4908 DE 5) The current submission does attach an order
of the bankruptcy court. It is a stipulated consent order, agreed to by Ms.
Ackerman, so the basis for an appeal is difficult to discern. At any rate, it dates
from November 18, 2018, so the appeal, filed on February 6, 2019, would not
be timely. (19-4908 DE 1; see Fed. R. Bankr. P. 8002 (appeal must be filed
within 14 days after entry of order.) Considered as an attempt to remedy the
appeal’s defects, it also fails because the record is not designated, see Fed. R.
Bankr. P. 8010, and because it arrives well after the 14-day deadline set by the
court.
         Yet another possibility is that Ms. Ackerman intended to file a new,
independent action. There is a civil cover sheet and a motion to proceed in
fonna pauperis. I reject that alternative, however, because the allegations
duplicate those in already-filed actions, including this one. The submission
fails to set forth an intelligible cause of action. See 28 U.S.C.     § 1915A. At any
rate, if the new action were filed, I would immediately consolidate it with this
one.
                                             ORDER
         IT IS this   9th   day of April, 2019
         ORDERED that the motion (DE 20) is DENIED. The clerk shall close the
file.




                                                     KEVIN MCNULTY
                                                     United States District Judge




                                                 3
